Citation Nr: 1541655	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus. 

2. Entitlement to a rating in excess of zero percent (noncompensable) for bilateral hearing loss, prior to November 20, 2007, to include as due to clear and unmistakable error (CUE) in an October 22, 1976 rating decision; and in excess of 10 percent after November 20, 2007. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

While the appeal was still pending the Veteran died in 2011. The Board dismissed this appeal due to his death in a March 2013 decision. In December 2014, the RO determined that the appellant was a validly substitute claimant in relation to this appeal as it was pending at the time of the Veteran's death and returned the appeal to the Board.

In an August 2014 decision, the Board denied a claim for an earlier effective date prior to June 29, 2006 for the grant of service connection for diabetes mellitus. The record contains no indication that the appellant appealed the denial of that claim to the United States Court of Appeals for Veterans Claims (Court). The issue of an earlier effective date for the grant of service connection for diabetes mellitus is neither in appellate status nor before the Board. 

The issue of entitlement to a rating in excess of zero percent (noncompensable) for bilateral hearing loss, prior to November 20, 2007; and in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the entire initial rating period, the Veteran's diabetes mellitus required the use of an oral hypoglycemic agent and a restricted diet for treatment; over the same period, the Veteran's diabetes mellitus did not require the use insulin, restricted diet, and regulation of activities for treatment.


CONCLUSION OF LAW

During the entire initial rating period, the criteria for a higher initial rating in excess of 20 percent for diabetes mellitus were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. As this is a claim for a higher initial rating, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). As the appellant stands in as a substitute party for the Veteran following his death, the notice that was provided to him during his lifetime sufficiently satisfies the duty to assist.

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the service treatment records and identified post-service treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination report is factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an August 2014 Remand, the Board directed that the AOJ obtain all outstanding VA treatment records and private treatment records identified by the appellant. The AOJ performed the development as requested. The Board finds that the AOJ sufficiently complied with the Board's Remand directive. See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims is set forth in 
38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Higher Initial Rating for Diabetes Mellitus

The preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent for service-connected diabetes mellitus. Treatment records for that period indicate that medical examiners prescribed Metformin HCl, an oral hypoglycemic agent, and placed the Veteran on a restricted diet to treat his diabetes. The record contains no notation indicating that the examiners prescribed either insulin or a "regulation of activities" as part of treatment for the Veteran's diabetes mellitus.

The record indicates that the Veteran had other service-connected ailments caused by his diabetes that resulted in the restriction of activities, including an amputation of the left leg, coronary artery disease, residuals of an exploration of the left groin and retroperitoneal exploration of the left iliac vessels and left femoral profundoplasty with Gore-Tex graft, and peripheral neuropathy. However, the restrictions of activities caused by each of those disabilities were contemplated by the ratings assigned for them during the initial rating period. The record does not indicate that the Veteran's diabetes required a restriction of activities for its particular symptomatology during the initial rating period. 

Because the preponderance of the evidence is against a higher initial rating in excess of 20 percent for the service-connected diabetes mellitus for the initial rating period under appeal, the benefit of the doubt doctrine is not for application. See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's diabetes mellitus. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected diabetes mellitus, turning to the first step of the extraschedular analysis, for the entire initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's diabetes mellitus was specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 7913, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the initial rating period, the Veteran's diabetes has been manifested by symptoms controlled by an oral hypoglycemic agent and a restricted diet. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. After applying the benefit of the doubt under Mittleider v. West, 
11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluation contemplates the symptomatology of the Veteran's diabetes mellitus, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's diabetes mellitus, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire initial rating period, a higher initial rating in excess of 20 percent for diabetes mellitus is denied. 


REMAND

In August 2014, the Board remanded to the AOJ the issue of entitlement to a rating in excess of zero percent (noncompensable) for bilateral hearing loss, prior to November 20, 2007, to include as due to CUE in an October 22, 1976 rating decision; and in excess of 10 percent after November 20, 2007. 

In statements submitted to VA during his lifetime, the Veteran consistently claimed that he wanted a compensable rating dating back to his December 1975 discharge from service. In an August 2008 letter, the Veteran specifically indicated that the October 1976 decision that assigned an initial noncompensable (zero percent) rating for his bilateral hearing loss contained CUE because the adjudicator failed to acknowledge the service treatment records indicating hearing loss of such severity that he was forced to leave service. 

After the August 2014 Remand, the AOJ issued an April 2015 Supplemental Statement of the Case (SSOC) that only discussed entitlement to a rating in excess of zero percent (noncompensable) during the period from June 29, 2006 (the arguable date of filing of the Veteran's claim for an increased rating for hearing loss) through November 26, 2007, and in excess of 10 percent thereafter. The AOJ did not properly readjudicate the claim, especially in the light of the claim of CUE in the October 1976 decision. A remand is necessary for the AOJ to properly adjudicate the claim on appeal.  

Accordingly, the issue of entitlement to a rating in excess of zero percent (noncompensable) for bilateral hearing loss, prior to November 20, 2007, to include as due to CUE in an October 22, 1976 rating decision; and in excess of 10 percent after November 20, 2007, is REMANDED for the following action:

Readjudicate the issue of entitlement to a rating in excess of zero percent (noncompensable) for bilateral hearing loss, prior to November 20, 2007, to include as due to CUE in an October 22, 1976 rating decision; and in excess of 10 percent after November 20, 2007. If the benefits sought are not fully granted, furnish the appellant and her representative a SSOC, and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


